Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-3, 6, 9, 12-15, 17, and 19 have been examined in this application.  This communication is the first action on the merits.  No Information Disclosure Statement (IDS) has been filed with this application.
	Election/Restrictions
Applicant’s election of Group I and Species I in the reply filed on 05/31/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant identified claims 4-5, 8, 10-11, 16 and 21 as reading on the elected species. However, claims 4-5, 8, 10-11, 16 and 21 do not read on species I and are additionally withdrawn from further consideration.
Drawings
The drawings are objected to:
under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nozzle head lock ring is configured to fit through the nozzle head” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
under 37 CFR 1.84(l) because the lines are unclear in Fig. 1. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required. Identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies:
“upper portion” (claim 3)
“lower portion” (claim 3)
“lowermost portion” (claim 3)
Claim Objections
Claim 1 is objected to because of the following informalities:  “[…] the bottom surface of the base plate [[is]] are […]”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 12, a claim may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain. See MPEP §2173.03, ¶ 2. The limitation "the nozzle head lock ring is configured to fit through the nozzle head" is inconsistent with the specification. The specification describes the nozzle head configured to fit through the nozzle head lock ring (Fig. 1; [0028]). This confliction renders the scope of claim 12 uncertain. For the purpose of applying prior art, the limitation will be interpreted according to support in the specification—I.e. the nozzle head configured to fit through the nozzle head lock ring.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As per claim 9, the claim requires that the caulking device assembly is mechanically operated. However, claim 1, from which claim 9 depends, previously requires mechanical interdependence of operating parts of the assembly. Therefore the claimed “mechanical operation” of claim 9 appears to provide no further limitation to the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 12-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 6564970 to Walch et al.
As per claims 1, 13, and 19, Walch discloses a caulking device assembly comprising: 
a barrel (14), the barrel having a first barrel end and a second barrel end, wherein the barrel is configured to contain a sausage pack (12); 
a nozzle head (Fig. 1-2) including: 
a base plate (3) having top and bottom surfaces (Fig. 1-2), 
a dispensing tube extending from the top surface of the base plate (Fig. 1), the dispensing tube having a first end opening at the top surface of the base plate and a second end opening opposing the first end opening (Fig. 1-2), and 
a plurality of puncturing rods (6) disposed on the bottom surface of the base plate (Fig. 2); 
a nozzle head lock ring (16), wherein the nozzle head lock ring is configured to lock the nozzle head in position at the second barrel end (Fig. 3); and 
wherein the puncturing rods at the bottom surface of the base plate are configured to puncture the sausage pack when the sausage pack is pressed against the puncturing rods to release a pasty material for dispensing out through the second end opening of the dispensing tube (Fig. 4).
Walch does not disclose the sausage pack, for which the barrel is configured to contain, being sealed with caulking material. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a See MPEP §2114(II). Further, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. See MPEP §2115. Walch discloses the claimed structure and is capable of being using to contain and dispense caulk.
As per claims 2 and 14, Walch further discloses the dispensing tube includes a tapered profile in which the first end opening is wider than the second end opening of the dispensing tube (Fig. 4).
As per claims 3 and 15, and as the examiner can understand the claim, Walch discloses the dispensing tube comprises multiple portions, the multiple portions include an upper portion with a tip defining the second end opening of the dispensing tube (Fig. 4), and at least one lower portion with first and second end openings (Fig. 4), wherein a lowermost portion is in communication with the base plate, wherein a first end opening of the lowermost portion forms the first end opening of the dispensing tube (Fig. 4).
As per claims 6 and 17, Walch further discloses each puncturing rod comprises a post disposed on the bottom surface of the base plate and a tip, wherein the tip is disposed at a second end of the post and distal from the bottom surface of the base plate (Fig. 2).
As per claim 9, Walch further discloses the caulking device assembly is mechanically operated (Col. 4, ¶ 4).
As per claim 12, and as the examiner can understand the claim, Walch further discloses the nozzle head is configured to fit through the nozzle head lock ring and mate with a second (Fig. 3-4).
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        

	
/FREDERICK C NICOLAS/            Primary Examiner, Art Unit 3754